Citation Nr: 1612108	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Melody Everett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to January 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Albuquerque, New Mexico RO.  In February 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.  

[Although the RO implicitly reopened the claim of service connection for a low back disability (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issue of service connection for a low back disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied the Veteran service connection for a low back disability, based essentially on a finding that any such disability was not shown to be related to his service. 

2.  Evidence received since the October 2006 rating decision tends to show the Veteran has a low back disability that may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claim to reopen, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the February 2016 hearing, the undersigned identified the issue, and advised the Veteran of what remained necessary to substantiate her claim, to include competent evidence that her low back disability is related to her service.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in February 1987, she reported pain in the right side of her back, possibly due to trauma from lifting heavy boxes; it was noted that she could not get out of bed on her own.  On examination pain in the right side of the back was noted.  The assessment was possible low back strain.  In June 1987, the Veteran reported a backache of five days duration which began after she carried heavy packages.  The assessment was mechanical low back pain.  

On April 1988 VA examination, the Veteran reported she awoke one morning in 1987 with severe pain in the upper part of her back.  She stated there was no known trauma, but that her work involved lifting heavy boxes, and that she sought medical treatment and was given Motrin.  She related that a few months later she was again treated for low back pain, and was hospitalized for three days at the time.  On examination she described the pain as mostly in the lumbar region; there was no paraspinous muscle spasm, and the lumbosacral range of motion was full.  Pain on flexion and extension of the lumbosacral spine was noted. 

On May 1988 VA orthopedic examination, the Veteran described an occasion in service when she awoke spontaneously with low back pain and was hospitalized for three days.  She returned to duty but had ongoing complaints of non-radiating low back soreness thereafter.  Lumbar spine X-rays were normal.  The diagnosis was spontaneous low back pain.  The examiner indicated the examination was essentially normal. 

An unappealed June 1988 rating decision denied the Veteran service connection for a low back disability, based essentially on a finding that such disability was not shown.  That decision is final.  38 U.S.C.A. § 7105.

On October 2006 VA examination, the Veteran related that in 2002 she was assaulted, sustaining direct trauma to her left ankle.  She stated that her low back pain began following the ankle injury.  October 2006 lumbar spine X-rays were normal.  The diagnosis was bilateral lumbar paraspinal muscle spasm.  

An unappealed October 2006 rating decision reopened the claim (based on the receipt of additional STRs), but concluded that a lumbar spine disability was not related to service.  New and material evidence was not received in the following year, and that decision became final.

On July 2015 VA examination, the Veteran stated that during service she was hospitalized several days for "knots in the back."  She reported she injured her back following service while employed as a nurse.  She also said that she had been assaulted 13 years earlier and had a significant ankle injury.  She stated that a physician told her this would affect her back. The diagnoses were ankylosing spondylitis and degenerative arthritis of the lumbar spine.  The examiner, who reviewed the record, stated she was unable to resolve the issue as to whether the Veteran's low back disability is related to service due to lack of information.  She noted the Veteran had denied back problems in 1990, and that there is no evidence of ongoing back problems over the years.  The examiner noted that April 2015 clinic notes state that the Veteran had been having back pain since a left ankle fusion in May 2014.  

At the February 2016 videoconference hearing, the Veteran submitted a statement from M. Grenier, M.D., who stated she reviewed the Veteran's medical records, to include her VA file.  She noted that STRs showed the Veteran had at least two back injuries to her in service, and opined that they, more likely than not, caused her current back problems.  She stated that trauma to the back starts the degenerative process.  

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since service connection for a low back disability was denied in October 2006 includes the Veteran's testimony at a February 2006 hearing and an opinion from her private physician.  As is noted above, Dr. Grenier observed that the Veteran had episodes of back pain following heavy lifting activities in service and that trauma starts the degenerative process, and opined that the Veteran's current low back disability is related to the [heavy lifting trauma] injuries in service.  This opinion directly addresses the unestablished fact necessary to substantiate the claim of service connection for a low back disability, i.e., a nexus between the current back disability and the Veteran's service, and thus is competent evidence that raises a reasonable possibility of substantiating the claim.  It is both new and material, and the claim of service connection for a low back disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development is needed for proper adjudication of the claim of service connection for a low back disability.

The Veteran has indicated that during service she was hospitalized for treatment of low back complaints.  Records of any such hospitalization in service are not associated with her record, may contain pertinent information, and are of record.  The record does not reflect that such records were specifically sought.  Since service hospitalization records were maintained separate from STRs, they must be sought, and if located secured for the record.

Furthermore, there is conflicting evidence in the record regarding the etiology of the Veteran's low back disability.  Dr. Grenier noted that the Veteran was seen for back complaints in service following heavy lifting, noted that trauma begins the degenerative process, and related the Veteran's back disability to her service.  The 2015 VA examiner's opinion against the Veteran's claim cites to a lengthy intervening period when no back complaints were noted and identifies an alternate etiology for the back disability.  Significantly, neither opinion addresses the rationale provided in the other, and the opinions must be reconciled.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the service facility where she was hospitalized for back complaints and approximately when that occurred.  The AOJ should arrange for an exhaustive search (to include facilities where service hospital records were retired) to locate and secure for the record the complete clinical records of the Veteran's reported hospitalization for back complaints in service.  If such records cannot be located the reason must be noted in the record (and the scope of the search described).   

2.  The AOJ should also ask the Veteran to identify the providers of all evaluations and treatment she has received for her low back since her discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

3.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of her current low back disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or higher probability) that the disability entity is related to the Veteran's service, and in particular the complaints noted and treated therein?.  

(c) If a diagnosed back disability entity is determined to be unrelated to service please identify the etiology considered more likely, and explain why that is so.  

The examiner must include rationale with all opinions.  The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2015 VA examiner and Dr. Grenier (including rationale for the agreement or disagreement).  

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


